DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
	line 1, suggest changing “1. 1. (Currently Amended)” to --1. (Currently Amended)--.
	line 2, suggest changing “a case of” to --case of--. 
Appropriate correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 

5.	Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140220394) in view of CN 106283675 (hereafter CN ‘675).
Claim 1:	Kim et al. in Figures 1 and 4 disclose a top insulator (180) for a case (130) of a secondary battery (100).
Kim et al. disclose “Any material may be used for the insulator without particular limitation so long as it has insulating properties, the insulator may be composed of an electrical-insulating polymer resin or an electrical-insulating polymer 
composite and, specifically, the polymer resin may be one or more selected from 
the group consisting of polyethylene (PE), polypropylene (PP), polybutylene 
(PB), polystyrene (PS), polyethylene terephthalate (PET), natural rubbers and synthetic rubbers” (paragraph [0023]); “In another preferred embodiment, the insulator may comprise a porous woven or non-woven fabric…”(paragraph 0026]); “Specifically, the insulator may comprise a woven-fabric in which long fibers made of a polymer resin or composite form fine pores” (paragraph [0028]); and, “Also, the 
	However, Kim et al. do not disclose an insulator comprising: 
	a glass fiber including crossed weft yarns and warp yarns of glass fiber raw yarns; and 
	a silicone rubber on at least one surface of the glass fiber.
	CN ‘675 discloses a silicone rubber resin coated on the surface of a glass fiber fabric (page 1, “Technical Field”) wherein the glass fiber fabric included crossed weft yarns and warp yarns of glass fiber raw yarns (page 1, “Content of the Invention”, line 5 discloses “the winding tube was pulled out of the glass fiber fabric, in the process of pulling out glass fiber fabric in warp and weft tighten”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the insulating material of Kim et al. with the insulating material of CN ‘675.
	One having ordinary skill in the at would have been motivated to make the modification (substitution) to provide a silicon rubber resin coated glass fiber fabric that would have provided high temperature resistance, weather resistance, electrical insulation, hydrophobicity, ozone resistance, physiological inertness, thus improving the life of the glass fiber fabric.
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein CN ‘675 further discloses that the silicone rubber comprises:
 	a first silicone rubber attached to the glass fiber raw yarns (CN 675 discloses that the silicone rubber resin is coated on the surface of the glass fiber fabric; see “Summary of the Invention”, lines 1-2); and 
	a second silicone rubber in a pore between the glass fiber raw yarns. (CN 675 discloses that the silicone rubber resin can be pressed into the glass fiber fabric; see “Summary of the Invention”, lines 10-12 and 16-24).
	Claim 3: 	The rejection of claim 3 is as set forth above in claims 1 and 2 wherein CN ‘675 further discloses that the glass fiber raw yarns cross each other in a shape in which the glass fiber raw yarns are perpendicular to each other, and 
wherein the second silicone rubber is in the pore (gap) between the glass fiber raw yarns that are perpendicular to each other.
	CN ‘675 discloses that the rubber is pressed into the gaps between the warp and weft (see “Content of the Invention”, lines 15-22). One skill in the art would know that the war and weft are two basic components used in weaving to turn thread or yarn into a fabric wherein the lengthwise or longitudinal warp yarns are held stationary in tension while transverse weft is drawn. through and inserted over and under the warp.
	Claim 4:	The rejection of claim 4 is as set forth above in claims 1 and 2 wherein further given that CN 675 discloses the rubber resin is pressed into the gaps 
	Claim 5:	The rejection of claim 5 is as set forth above in claim 1,
	The Kim et al. combination does not disclose that the silicone rubber comprises: 
	a first silicone rubber applied to at least one surface of the glass fiber but does not disclose a second silicone rubber applied to the first silicone rubber.
	However, CN ‘675 discloses “The position of the squeegee enable different requirements for the thickness of the silicon robber or the glass fiber fabric (see “Content of the Invention”, paragraph 16, last line); and “… the pressure roller assembly 25 on the upper and lower pressure roller 25 And the spring 23 enables the two pressing rollers 25 to abut against each other. A bolt rod 241 is connected to the blade 24, and the bolt rod 241 is screwed onto the gantry 21. The two pressure rollers 2 are used for pressing and scraping the glass fiber cloths on the upper and lower layers. The two pressure rollers 25 are clamped on the glass fiber cloth to push the silicon rubber resin into the gap of the glass fiber cloth. 241 can adjust the position of the squeegee 24 so that the different needs of the silicone rubber thickness on the glass fiber fabric can be achieved” (Detailed Description”, paragraph 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon rubber 
	One having ordinary skill in the art would have been motivated to make the modification to provide a silicon rubber resin coated glass fiber fabric that would have provided high temperature resistance, weather resistance, electrical insulation, hydrophobicity, ozone resistance, physiological inertness, thus improving the life of the glass fiber fabric.
	Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein 
CN ‘675 discloses “The position of the squeegee enable different requirements for the thickness of the silicon robber or the glass fiber fabric (see “Content of the Invention”, paragraph 16, last line); and “… the pressure roller assembly 25 on the upper and lower pressure roller 25 And the spring 23 enables the two pressing rollers 25 to abut against each other. A bolt rod 241 is connected to the blade 24, and the bolt rod 241 is screwed onto the gantry 21. The two pressure rollers 2 are used for pressing and scraping the glass fiber cloths on the upper and lower layers. The two pressure rollers 25 are clamped on the glass fiber cloth to push the silicon rubber resin into the gap of the glass fiber cloth. 241 can adjust the position of the squeegee 24 so that the different needs of the silicone rubber thickness on the glass fiber fabric can be achieved” (Detailed Description”, paragraph 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon rubber 
	Claim 7:	The rejection of claim 7 is as set forth above in claim 7 wherein CN ‘675 discloses the pressure roller assembly 25 on the upper and lower pressure roller 25 And the spring 23 enables the two pressing rollers 25 to abut against each other. A bolt rod 241 is connected to the blade 24, and the bolt rod 241 is screwed onto the gantry 21. The two pressure rollers 2 are used for pressing and scraping the glass fiber cloths on the upper and lower layers. The two pressure rollers 25 are clamped on the glass fiber cloth to push the silicon rubber resin into the gap of the glass fiber cloth. 241 can adjust the position of the squeegee 24 so that the different needs of the silicone rubber thickness on the glass fiber fabric can be achieved” (Detailed Description”, paragraph 12), thus CN ‘675 discloses that the silicone rubber is stacked on at least one surface of the glass fiber.	Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Kim et al. in Figure 1 discloses a top insulator having a disc shape and CN ‘657 discloses a glass fiber fabric coated with silicone rubber resin. 
	Substituting the insulating material of Kim et al. with the insulating material of CN ‘675 would obviously provide a glass fiber having a disc shape. 
	Claim 9:  The rejection of claim 10 is as set forth above in claim 1 wherein CB ‘675 discloses “The upper and lower layers of glass fiber fabrics are pressed and scraped by two pressing members 2, and the two pressure rollers 25 are clamped on 
	Claim 10:	The rejection 10 is as set forth above in claim 1
	However, the Kim et al. combination does not disclose that  
	the glass fiber has a composition ratio in the top insulator of 70% wt to 80% wt and 
	wherein the silicone rubber has a composition ratio in the top insulator of 20 wt % to 30 wt %.
	CN ‘675 discloses “Glass fiber is an inorganic non-metallic material with excellent properties. It has excellent properties such as non-combustibility, high temperature resistance, electrical insulation, high tensile strength, and good chemical stability. People make use of these characteristics of glass fiber to make it into fabrics. Hopefully, The fabric can maintain these characteristics, but since the glass fiber is not wear resistant, it needs to be coated with a protective layer. Currently, polymer coatings are generally used for this purpose. Such coatings must retain the original strength of the glass fibers as much as possible, and the mechanical and thermodynamic defects should be avoided as much as possible at the junction of the coating and the glass fibers” (“Background technique”).
	Thus, in the absence of a showing of criticality or unexpected results, it would have been within the skill of one having ordinary skill in the art before the effective 
	Claim 15:	Kim et al. in Figures 1 (reproduced below) and 4 discloses a secondary battery (100), comprising: 
	a cylindrical battery can (130); 
	an electrode assembly (120) in the battery can (130); 
	a cap assembly (140) coupled to an upper portion of the battery can (130); 
	a beading part provided on a front end of the battery can to mount the cap assembly; 
	a crimping part configured to seal the battery can; and 

    PNG
    media_image1.png
    688
    781
    media_image1.png
    Greyscale

	an insulator (180) configured to insulate the electrode assembly.  
Kim et al. disclose “Any material may be used for the insulator without particular limitation so long as it has insulating properties, the insulator may be composed of an electrical-insulating polymer resin or an electrical-insulating polymer 
composite and, specifically, the polymer resin may be one or more selected from 
the group consisting of polyethylene (PE), polypropylene (PP), polybutylene 

	However, Kim et al. do not disclose an insulator comprising: 
	a glass fiber including crossed weft yarns and warp yarns of glass fiber raw yarns; and 
	a silicone rubber on at least one surface of the glass fiber.
	CN ‘675 discloses a silicone rubber resin coated on the surface of a glass fiber fabric (page 1, “Technical Field”) wherein the glass fiber fabric included crossed weft yarns and warp yarns of glass fiber raw yarns (page 1, “Content of the Invention”, line 5 discloses “the winding tube was pulled out of the glass fiber fabric, in the process of pulling out glass fiber fabric in warp and weft tighten”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the insulating material of Kim et al. with the insulating material of CN ‘675.

	Claim 16:	The rejection of claim 16 is as set forth above in claim 1 wherein Kim et al. further disclose that the insulator comprises a top insulator (180) between the electrode assembly (120) and the cap assembly (140).	Claim 18:	The rejection of claim 18 is as set forth above in claim 15 wherein  
CN ‘675 further discloses that the silicone rubber comprises:
 	a first silicone rubber attached to the glass fiber raw yarns (CN 675 discloses that the silicone rubber resin is coated on the surface of the glass fiber fabric; see “Content of the Invention”, lines 1-2); and 
	a second silicone rubber in a pore between the glass fiber raw yarns. (CN 675 discloses that the silicone rubber resin can be pressed into the glass fiber fabric; see “Content of the Invention”, lines 15-22).
	Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein CN ‘675 further discloses that the glass fiber raw yarns cross each other in a shape in which the glass fiber raw yarns are perpendicular to each other, and 
wherein the second silicone rubber is in the pore (gap) between the glass fiber raw yarns that are perpendicular to each other.

	Claim 20:	The rejection of claim 20 is as set forth above in claim 15 CN ‘675 discloses “The position of the squeegee enable different requirements for the thickness of the silicon robber or the glass fiber fabric (see “Content of the Invention”, paragraph 16, last line); and “… the pressure roller assembly 25 on the upper and lower pressure roller 25 And the spring 23 enables the two pressing rollers 25 to abut against each other. A bolt rod 241 is connected to the blade 24, and the bolt rod 241 is screwed onto the gantry 21. The two pressure rollers 2 are used for pressing and scraping the glass fiber cloths on the upper and lower layers. The two pressure rollers 25 are clamped on the glass fiber cloth to push the silicon rubber resin into the gap of the glass fiber cloth. 241 can adjust the position of the squeegee 24 so that the different needs of the silicone rubber thickness on the glass fiber fabric can be achieved” (Detailed Description”, paragraph 12).
	Therefore, as set forth above in claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

6.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140220394) in view of CN 106283675 (hereafter CN ‘675)   as applied to claims 1 and 10 above, and further in view of CN204749409 (hereafter CN ‘409).
	Kim et al. and CN ‘675 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 11: 	The Kim et al. combination discloses that the silicone rubber comprises a silicone polymer (see CN ‘675) but does not disclose a flame retardant.
CN ‘409 in Figure 1 discloses a silicone rubber comprising a flame retardant (4, 5). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon rubber of the Kim et al. combination by incorporating the flame retardant of CN ‘409.
One having ordinary skill in the art would have been motivated to make the modification to provide a flame retardant soft film that would have exhibited strong fire resistance and good heat preservation performance (see “Summary of the Invention”, lines 1-3).
Claim 12:	The rejection of claim 12 is as set forth above in claim 11 wherein CN ‘409 further discloses a silicon polymer (i.e. a silicone polymer resin) that is 
Thus, in the absence of a showing of criticality or unexpected results, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the appropriate ratio, including that recited, of the amounts used between the silicone resin, depending upon the desired hydrophobicity or a formulation having a high pigment volume concentration, a relatively high porosity and good gas permeability, and flame retardant, depending upon the desired level of fire resistance and heat preservation.
Claim 13:	The rejection of claim 13 is as set forth above in claim 12 wherein CN ‘409 further discloses that the silicone rubber further comprises a pigment.
Claim 14:	The rejection of claim 14 is as set forth above in claim 13 wherein  
CN ‘409 discloses “In coating systems, silicone bonds between polymer emulsions, pigments, fillers, and mineral substrates, acting similarly to silicon coupling agents. Due to this strong bonding, it is possible to formulate a coating having a higher pigment volume concentration without losing its durability, while having a relatively high porosity and a good gas permeability, and the silicone resin is inherently hydrophobic. Reduces the water absorption of the coating”
Thus, in the absence of a showing of criticality or unexpected results, it would have been within the skill of one having ordinary skill in the art before the effective .

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140220394) in view of CN 106283675 (hereafter CN ‘675) as applied to claim 15 above, and further in view of Fujikawa et al. (US 2017/0317326).
	Kim et al. and CN ‘675 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 17:	The Kim et al. combination does not disclose that the insulator comprises a bottom insulator between the electrode assembly and a bottom part of the battery can.
	Fujikawa et al. in Figure 1 disclose an insulator comprises a bottom insulator (19) between the electrode assembly (3) and a bottom part (11a) of the battery can. (11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the secondary battery of the Kim et al. combination by incorporating the bottom insulator of Fujikawa et al.
	One having ordinary skill in the art would have been motivated to make the modification to a secondary battery having a bottom-portion insulating plate that would have functioned as a cover that holds the electrode body when gas is discharged, and prevents the protrusion of the electrode boy (paragraph [0106], thus 

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729